Citation Nr: 0822554	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-03 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart murmur, to include as secondary to a service-connected 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
infectious hepatitis, to include the issue of whether there 
was clear and unmistakable error in a November 1970 rating 
decision that denied service connection.

3.  Entitlement to service connection for infectious 
hepatitis, to include the issue of whether there was clear 
and unmistakable error in a November 1970 rating decision 
that denied service connection.

4.  Entitlement to service connection for a pulmonary 
disorder, to include as secondary to service-connected 
diabetes mellitus or epididymitis.

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
or epididymitis.

6.  Entitlement to an initial rating higher than 10 percent 
for epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the claims 
enumerated above.  In December 2006, the Board remanded the 
claims for additional development.

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a heart murmur, entitlement to infectious 
hepatitis, and entitlement to an initial rating higher than 
10 percent for epididymitis are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for infectious hepatitis 
was previously denied in a November 1970 rating decision.  
The RO declined to reopen the claim in March 1993 and July 
1994 rating decisions.  The appellant was notified of these 
decisions, but failed to perfect an appeal.

2.  The evidence received since the last final denial in July 
1994 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
infectious hepatitis.

3.  The veteran's pulmonary disorders (chronic obstructive 
pulmonary disorder and chronic bronchitis) first manifested 
many years after his separation from service and are not 
related to his service or to any incident therein, including 
service-connected diabetes mellitus or epididymitis.

4.  The veteran's hypertension first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein, including service-
connected diabetes mellitus or epididymitis.


CONCLUSIONS OF LAW

1.  The November 1970 and July 1994 rating decisions that 
respectively denied service connection for infectious 
hepatitis and declined to reopen the claim are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen 
service connection for infectious hepatitis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The veteran's pulmonary disorders (chronic obstructive 
pulmonary disorder and chronic bronchitis) were not incurred 
in or aggravated by his active service, and are unrelated to 
his service-connected diabetes mellitus and epididymitis.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

4.  The veteran's hypertension was not incurred in or 
aggravated by his active service, and is unrelated to his 
service-connected diabetes mellitus and epididymitis.  
38 U.S.C.A. §§ 1110, 1131; 5107; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for infectious hepatitis was previously 
denied in a November 1970 rating decision.  The RO declined 
to reopen the claim in March 1993 and July 1994 rating 
decisions.  The July 1994 rating decision indicated there was 
no service medical record evidence of infectious hepatitis in 
service, and no competent medical evidence that the 
infectious hepatitis that was first diagnosed after service 
was related to service.   

Although the February 2005 rating decision on appeal found 
that new and material evidence sufficient to reopen the claim 
had not been received, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The appellant's claim was originally denied in a November 
1990 rating decision.  The RO most recently declined to 
reopen the claim in a July 1994 rating decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2007).  Thus, the November 1990 and July 1994 decisions 
became final because the appellant did not file a timely 
appeal from either.

The claim for service connection for infectious hepatitis may 
be reopened if new and material evidence is received.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in October 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in July 1994 consisted of the veteran's service 
medical records, the veteran's post-service medical records, 
and the veteran's own statements.  The RO found that there 
was no evidence that the veteran's infectious hepatitis first 
manifested during, or developed as a result of his military 
service.  Accordingly, the claim for service connection for 
infectious hepatitis was denied.  

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in July 1994 
is not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.  

Newly received evidence includes March 2004 and February 2005 
letters from Bruce L. Craig, M.D., the veteran's treating 
physician, in which Dr. Craig states that the veteran 
developed infectious hepatitis while serving in Vietnam in 
1970.  The Board finds the opinion relating the veteran's 
infectious hepatitis to his period of active service to be 
evidence that is both new and material, as it demonstrates a 
nexus to service.  The opinions have been presumed credible 
for the purpose of determining whether to reopen the claim.  
That new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.   New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for infectious 
hepatitis is reopened.  To that extent only, the claim is 
granted.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including hypertension 
and bronchiectasis, will be rebuttably presumed if manifested 
to a compensable degree within a year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  The veteran's chronic 
obstructive pulmonary disorder (COPD) and chronic bronchitis, 
however, are not conditions for which service connection may 
be granted on a presumptive basis.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

A.  Pulmonary Disorder

The veteran contends that his COPD and chronic bronchitis 
first manifested during his period of active service.  
Alternatively, he asserts that his pulmonary disorders 
developed as a result of his service-connected diabetes 
mellitus or epididymitis.  At the very least, he contends 
that his pulmonary disorders are aggravated by his service-
connected diabetes mellitus and epididymitis.  

The veteran's service treatment records reflect that in 
January 1969 he reported to sick call with complaints of 
chest pain and a cough productive of yellow sputum that had 
persisted for two days.  Physical examination revealed lungs 
clear to auscultation.  He was assessed with an upper 
respiratory infection and assigned to light duty for 48 
hours.  In March 1969, he again reported to sick call 
complaining of a sore throat, headache, nasal congestion, and 
a productive cough that had first begun three days earlier.  
Physical examination revealed lungs clear to auscultation.  
The impression was upper respiratory infection.  On follow up 
evaluation the next day, examination revealed "squeaks" in 
the lungs.  The impression was upper respiratory infection, 
rule out pneumonia.  He was assigned to light duty and 
instructed to return for evaluation the next day.  The 
following day, the veteran reported that he was feeling much 
better.  Examination of the lungs revealed the same physical 
findings as the day before.  There are no further records of 
treatment related to the lungs.

On examination in April 1970, prior to separation from 
service, the veteran denied currently experiencing and a 
history of asthma, shortness of breath, pain or pressure in 
the chest, and a chronic cough.  Physical examination 
revealed no pulmonary abnormalities.  As no pulmonary 
abnormalities were found at examination on separation from 
service, the Board finds that the respiratory infections for 
which the veteran received treatment in service were acute 
and transitory and are not shown to have resulted in any 
residual chronic disability.  The Board accordingly finds 
that there was no combination of manifestations sufficient to 
identify a chronic pulmonary disorder during service.  
38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the veteran's claim for service connection of his 
pulmonary disorders.  38 C.F.R. § 3.303(b).

The first post-service clinical evidence demonstrating 
treatment for respiratory or pulmonary problems is dated in 
July 1991.  At that time, the veteran sought VA medical 
treatment for chest congestion that made it difficult for him 
to sleep.  Examination of the lungs revealed very scattered 
wheezes in both lungs.  The diagnosis was bronchitis.  The 
veteran next sought treatment for chest congestion in 
February 1999.  He stated that he was experiencing chest 
congestion, and that he was trying to quit smoking.  
Examination revealed lungs clear to auscultation.  No 
pulmonary or respiratory assessment was made.  The veteran 
next complained of difficulty breathing in August 2002.  
Pulmonary function testing at that time revealed severe 
airway obstruction that was markedly improved with the use of 
bronchodilators.  He was diagnosed with COPD and chronic 
bronchitis.  Records dated from August 2002 to November 2005 
show that the veteran continued to receive periodic treatment 
for his pulmonary disorders related to his history of 
cigarette smoking.  Those records also show that on numerous 
occasions the veteran was counseled of the benefits of 
smoking cessation.  At no time did any treating provider 
relate the veteran's pulmonary disorders to his period of 
active service, including to his service-connected diabetes 
mellitus and epididymitis.  

The evidence reflects that although the veteran was treated 
for bronchitis in July 1991, he was not diagnosed with 
chronic bronchitis or COPD until August 2002,  approximately 
22 years after his separation from service.  As there is no 
evidence of a pulmonary disorder for which service connection 
may be granted on a presumptive basis within one year of his 
separation from service, the veteran is not entitled to 
service connection for his pulmonary disorders on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment or complaints of such condition, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence of a chronic pulmonary or 
respiratory disorder during service.  As there is no evidence 
of a chronic pulmonary or respiratory disorder during the 
veteran's service, the Board finds that a VA examination is 
not required in this case.  Additionally, there is no 
competent, probative evidence establishing a medical nexus 
between military service and the veteran's chronic pulmonary 
or respiratory disorder.  Thus, service connection on a 
direct basis is not warranted.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Nor is service connection on a secondary 
basis warranted, as there is no competent, probative evidence 
establishing a medical nexus between the veteran's chronic 
pulmonary or respiratory disorder and his service-connected 
diabetes mellitus or epididymitis.  Rather, the evidence 
suggests that the veteran's pulmonary or respiratory 
disorders developed as a result of his history of cigarette 
smoking, rather than as a result of his diabetes mellitus or 
epididymitis.  Finally, there is no competent evidence which 
suggests that the veteran's pulmonary disorders have been 
aggravated by his diabetes mellitus or epididymitis.  
Treatment records show exacerbation of breathing difficulties 
only as a result of continued smoking.  Accordingly, service 
connection for the veteran's pulmonary disorders is not 
warranted.

The Board has considered the veteran's assertions that his 
pulmonary disorders are related to his period of active 
service, including to his service-connected diabetes mellitus 
and epididymitis.  To the extent that the veteran ascribes 
his current disorders to a service-connected disability, 
however, his opinion is not probative or competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally 
not competent to opine on matter requiring knowledge of 
medical principles).  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, a respiratory disorder or a disorder of the 
lungs, as contrasted with symptoms of breathing or lung 
difficulties, is not subject to lay diagnosis. The veteran 
can report having shortness of breath or difficulty 
breathing.  However, these are subjective symptoms and not 
readily identifiable the way that varicose veins may be 
observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There are many different respiratory disorders.  The 
veteran does not have the medical expertise to discern the 
nature of any current respiratory diagnosis nor does he have 
the medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple 
diagnosis.  The veteran is competent to report that he has 
been told of a diagnosis of a respiratory disorder, but, as 
noted, he is not competent to provide a medical opinion 
regarding the etiology.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's pulmonary disorders first manifested many years 
after service and are not related to his active service, to 
any incident therein, or to any service-connected disability.  
As the preponderance of the evidence is against the veteran's 
claim for service connection for his pulmonary disorders, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
B.  Hypertension

The veteran contends that his hypertension developed as a 
result of his service-connected diabetes mellitus or 
epididymitis.  Alternatively, he contends that his 
hypertension is aggravated by his service-connected diabetes 
mellitus and epididymitis.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. 
§ 4.104, Note (1) (2007).  

The veteran's service medical records reflect that he had an 
elevated, but not higher than what is considered normal for 
VA purposes, diastolic blood pressure reading on one occasion 
during his period of service.  On examination in April 1970, 
prior to discharge from service, he had a blood pressure 
reading of 128/88 while standing, of 126/74 while recumbent, 
and of 120/78 while standing.  While the veteran's diastolic 
blood pressure was in the high normal range, there was no 
diagnosis of hypertension.  The veteran does not contend that 
he was informed that his blood pressure was high at that 
time.  Although the veteran had an elevated blood pressure 
reading at the time of his separation from service, there is 
no indication in his service medical records that he had 
consistently elevated readings sufficient to warrant a 
diagnosis of hypertension or that he was diagnosed with 
hypertension.  As hypertension was not diagnosed in service, 
the Board finds that chronicity in service is not established 
in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  The first clinical 
evidence of a diagnosis of hypertension is dated in September 
1988.  At that time, the veteran sought VA treatment for 
complaints of dizziness and palpitations.  He stated that he 
had been on medication for hypertension previously but had 
stopped taking the medication a year earlier.  His blood 
pressure at the time he sought VA treatment was 134/88.  The 
diagnosis was hypertension.  The veteran has been taking 
prescription medication for control of his hypertension at 
least since that time.  There is no evidence in the veteran's 
claims folder indicating that any of the veteran's treating 
providers or VA examiners found a relationship between his 
hypertension and his period of active service.  

The first clinical evidence of record of a diagnosis of 
hypertension is dated in September 1988, approximately 18 
years after his separation from service.  Given the length of 
time between his separation from service and the initial 
diagnosis, the veteran is not entitled to service connection 
for hypertension on a presumptive basis.  Additionally, in 
view of the lengthy period without treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's hypertension.  
Thus, service connection for hypertension is not warranted on 
a direct basis.

The veteran, however, contends that his hypertension 
developed as a result of or is aggravated by his service-
connected diabetes mellitus and epididymitis.

In April 2004, a VA examiner examined the veteran and 
reviewed the veteran's VA records in conjunction with 
rendering an opinion as to whether the veteran's current 
diagnosis of hypertension was related to his 
service-connected diabetes mellitus.  After examining the 
veteran and reviewing the records, the examiner determined 
that the because the veteran's hypertension was diagnosed 
more than 14 years before he was diagnosed with diabetes 
mellitus, it was unlikely that his hypertension was related 
to his diabetes mellitus.  Additionally, there was no 
evidence that the veteran's hypertension was aggravated by 
his diabetes mellitus.  The veteran's diabetes mellitus 
appeared to be well-controlled with diet and medication.  
There was no evidence of diabetic nephropathy.  And, his 
urine was negative for protein and his urine 
albumin/creatinine ratio was normal.

In January 2005, the veteran underwent VA examination for 
diabetes mellitus, at which time that examiner also 
considered whether the veteran's hypertension was related to 
his diabetes mellitus.  In addressing whether the veteran's 
hypertension was related to his diabetes mellitus, the 
examiner stated that the veteran's hypertension could not be 
related to his diabetes mellitus.  The examiner explained 
that in order for hypertension to be considered to be due to 
diabetes mellitus, there must be evidence of diabetic 
nephropathy.  In the veteran's case, his urinalysis was 
normal, in that there was no evidence of proteinuria.  
Additionally, the veteran's albumin/creatinine ratio was in 
the normal range.  The criteria for diabetic nephropathy was 
urinary protein of 300 mg per dl in two urine specimens 3 to 
6 months apart.  Because there was no evidence of proteinuria 
in the veteran's urine tests, his hypertension could not be 
related to his diabetes mellitus.

The evidence of record does not support a finding in favor of 
granting service connection for hypertension on a secondary 
basis.  There is no probative evidence establishing a medical 
nexus between the veteran's hypertension and his service-
connected diabetes mellitus or epididymitis.  Indeed, the 
competent medical evidence only weighs against a finding of a 
medical nexus, as both the April 2004 and January 2005 
examiners specifically found that the veteran's hypertension 
was unrelated to his diabetes mellitus.  Additionally, the 
fact that the veteran's hypertension was diagnosed more than 
14 years before his diabetes mellitus was diagnosed strongly 
weighs against a finding that the hypertension developed as a 
result of the service-connected diabetes mellitus.  Finally, 
there is no competent evidence which suggests that the 
veteran's hypertension has been aggravated by his diabetes 
mellitus or epididymitis.  Accordingly, service connection 
for the veteran's hypertension is not warranted on a 
secondary basis.

The Board has considered the veteran's assertions that his 
hypertension is related to his period of active service, 
including to his service-connected diabetes mellitus and 
epididymitis.  To the extent that the veteran ascribes his 
current disorders to a service-connected disability, however, 
his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles); 
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
However, hypertension is not subject to lay diagnosis. The 
veteran does not have the medical expertise to diagnose 
himself with hypertension, nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  The 
veteran is competent to report that he has been told of a 
diagnosis of hypertension, but, as noted, he is not competent 
to provide a medical opinion regarding the etiology.  While 
the veteran purports that his symptoms during service support 
the current diagnosis by a medical professional, his 
statements alone are not competent to provide the medical 
nexus and a medical professional has not made this 
connection.  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's hypertension first manifested many years after 
service and is not related to his active service, to any 
incident therein, or to any service-connected disability.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection for his hypertension, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004, September 
2004, December 2004, April 2006, and December 2006; rating 
decisions in December 2004 and February 2005; a statement of 
the case in February 2006; and a supplemental statement of 
the case in October 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Additionally, at the time of the 
prior final denial of the claim for service connection for 
infectious hepatitis in July 1994, VA informed the veteran 
that his claim was denied because he had failed to submit 
evidence that demonstrated that his infectious hepatitis was 
incurred during or as a result of his active service. This 
communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for service connection for 
hypertension.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.
ORDER

The claim for service connection for infectious hepatitis is 
reopened.  To that extent only, the appeal is allowed.

Service connection for a pulmonary disorder, to include as 
secondary to service-connected diabetes mellitus or 
epididymitis, is denied.

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus or epididymitis, is 
denied.


REMAND

Additional development is needed prior to further disposition 
of the claims of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a heart murmur; entitlement to service 
connection for infectious hepatitis, to include the issue of 
whether there was clear and unmistakable error in a November 
1970 rating decision that denied service connection; and 
entitlement to an initial rating higher than 10 percent for 
epididymitis.

First, service connection for a heart murmur was previously 
denied in a September 1970 rating decision.  The claim 
presently on appeal is framed as service connection for a 
heart murmur, to include as secondary to a service-connected 
disability.  However, the Board finds that the prior 
adjudication was of the same claim, however styled.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).

In a February 2005 rating decision, the RO denied the 
veteran's claim for service connection on the merits.  While 
the RO denied the claim on the merits, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claim for service connection.  On 
remand, the veteran should be so notified.

Next, having determined that the claim for service connection 
for infectious hepatitis may be reopened, in order to ensure 
that the veteran's procedural rights are protected, insofar 
as he is afforded the opportunity for RO adjudication of his 
claim for service connection for an infectious hepatitis on 
the merits in the first instance, the Board must return the 
case to the RO, for appropriate notice, further development, 
and its initial consideration of the service connection 
claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, with respect to the claim for an increased rating 
for epididymitis, in a January 2006 letter, Bruce L. Craig, 
M.D., stated that he had treated the veteran for repeated 
infections of epididymitis, as recently as January 2006.  Dr. 
Craig's records pertaining to treatment of the veteran's 
epididymitis, however, have not been associated with the 
claims file.  As those records have not yet been requested, 
and because VA is on notice that there are additional records 
that are pertinent to the veteran's claim, those records 
should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) 
that:  (1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for a low back disability, (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., an 
opinion relating his heart murmur to 
his period of active service, or an 
opinion finding that his heart murmur 
was aggravated by his service or a 
service-connected disability).  

2.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records dated since 
October 2003 from Bruce L. Craig, M.D.  
All attempts to secure those records 
must be documented in the claims 
folder.

3.  Then, readjudicate the veteran's 
claims to reopen the claim for service 
connection for a heart murmur, to 
include as secondary to a service-
connected disability; entitlement to 
service connection for infectious 
hepatitis, to include the issue of 
whether there was clear and 
unmistakable error in a November 1970 
rating decision that denied service 
connection; and entitlement to an 
initial rating higher than 10 percent 
for epididymitis.  If the decisions 
remain adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


